UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4271


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

RAHEEN ROBINSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:96-cr-00085-REP-2)


Submitted:     February 16, 2010                 Decided:   March 1, 2010


Before KING and      AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Richmond, Virginia,
for Appellant. Stephen David Schiller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raheen Robinson appeals the district court’s judgment

revoking his supervised release and sentencing him to eighteen

months’ imprisonment.           Robinson’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the sentence, which is above the policy statement range but

within the statutory maximum, is plainly unreasonable.                        Robinson

was advised of his right to file a pro se supplemental brief,

but he did not file one.

             Our review of the record leads us to conclude that the

district     court    sufficiently       considered        the     advisory       policy

statement     range   of    four    to    ten     months     and      the    statutory

sentencing    factors      in    imposing    a    sentence       above      the   policy

statement range but within the statutory maximum set forth in

18 U.S.C. § 3583(e)(3) (2006).               We therefore conclude that the

sentence imposed upon revocation of supervised release is not

plainly unreasonable.            See United States v. Crudup, 461 F.3d

433, 439-40 (4th Cir. 2006) (providing standard).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                          This court

requires     that     counsel      inform        Robinson,       in      writing,     of



                                         2
his right to petition the Supreme Court of the United States for

further review.      If Robinson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Robinson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     3